34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was procedurally
                     barred absent a demonstration of good cause and actual prejudice.        See
                     NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the
                     State specifically pleaded laches, appellant was required to overcome the
                     rebuttable presumption of prejudice. NRS 34.800(2). Based upon our
                     review of the record on appeal, we conclude that the district court did not
                     err in denying the petition as procedurally barred for the reasons
                     discussed below.
                                 To the extent that appellant claimed that the ineffective
                     assistance of trial and/or appellate counsel provided good cause to excuse
                     his procedural defects, appellant's claim lacked merit. A claim of
                     ineffective assistance that is itself procedurally barred cannot constitute
                     good cause to excuse a procedural defect.     Hathaway v. State, 119 Nev.
                     248, 252, 71 P.3d 503, 506 (2003).
                                 To the extent that appellant claimed that this court's holding
                     in Bolden v. State, 121 Nev. 908, 124 P.3d 191 (2005), overruled by
                     Cortinas v. State, 124 Nev. 1013, 1016, 195 P.3d 315, 317 (2008), provided
                     good cause to excuse his procedural defects, appellant's claim lacked merit.
                     This court has previously held that Bolden will not excuse appellant's
                     procedurally barred petition, Houston v. State, Docket No. 55607 (Order of
                     Affirmance, November 8, 2010), and that holding is the law of the case.
                     Hall v. State, 91 Nev. 314, 315-16, 535 P.2d 797, 798-99 (1975).
                                 Finally, appellant claimed that he was actually innocent such
                     that the failure to consider his underlying claims on the merits would
                     result in a fundamental miscarriage of justice. Appellant did not
                     demonstrate actual innocence because he failed to show that "it is more
                     likely than not that no reasonable juror would have convicted him in light

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    44044
                     of. . . new evidence." Calderon v. Thompson, 523 U.S. 538, 559 (1998)
                     (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also Pellegrini v.
                     State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v. Warden, 112
                     Nev. 838, 842, 921 P.2d 920, 922 (1996). Further, appellant failed to
                     overcome the presumption of' prejudice to the State pursuant to NRS
                     34.800(2). We therefore conclude that the district court did not err in
                     denying appellant's petition as procedurally barred, and we
                                 ORDER the judgment of the district court AFFIRMED. 3




                                                               /
                                                         Hardesty



                                                         —11-1Cr
                                                         Douglas -




                     cc: Hon. Kathleen E. Delaney, District Judge
                          Horace Calvin Houston
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                           3 The district court did not abuse its discretion in denying appellant's
                     request for the appointment of post-conviction counsel. See NRS 34.750.

SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A     409P
             (9